DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 5/4/2022 wherein claim 1 has been amended, claims 2 and 5 have been cancelled and claim 11 has been added.
 Claims 1, 2, 4, 6 and 8-11 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 5/4/2022 overcome the rejection of claims 1, 4-6, 8 and 9 made by the Examiner under 35 USC 103 over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883), in view Hashimoto et al. (US 2014/0199357). This rejection has been withdrawn as not teaching the polycarboxylic compound as recited by instant claim 1. 
Applicants amendment filed 5/4/2022 cancelling claim 2 renders moot the rejection made by the Examiner under 35 USC 103 over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883), in view Hashimoto et al. (US 2014/0199357). 

Applicants arguments filed 5/4/2022 regarding the rejection of claim 10 made by the Examiner under 35 USC 112(a) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 1/5/2022
In regards to the 112(a) rejection, Applicant asserts the following:
A)  Examples 1-3 include polycarboxylic acids “AKM-0531”, “SC-0505” and “AKF-1521” which are all “polyfunctional comb polymer having an ionic group on a main chain and a polyoxyalkylene group on a graft chain”
In response to A, it is acknowledged that Applicant’s specification a) teaches that the polycarboyxlic acid may be “a comb polymer” (see [0049]) and b) polyacrylic acid polymers are used in the examples, such as AKM-0531 which have a structure encompassed by that claimed. Thus, there is support for the polyelectrolyte being a comb polymer as well as the specific species recited by the examples.  However, the broad genus being claimed is outside the scope of anything described by the specification. That is, the claim language is broader than that described by the specification. This limitation lacks sufficient written support especially given that nowhere in the specification is a “polyalkylene group” or “graft chain” ever contemplated or recited and the myriad derivatives and variations which would understood to fall under each category.  

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883; of record), in view Hashimoto et al. (US 2014/0199357; of record) and Taylor et al. (US 6471976).
Beerse is directed to antimicrobial compositions comprising a) a benzoic acid analog b) a metal salt and c) a dermatological carrier (see abstract). An exemplified metal salt include, preferably, a metal salts are selected from the group consisting of copper pidolate, L-FER pidolate, cuprous sulfate, ferric chloride, cuprous chloride, ferric sulfate, and combinations thereof (see column 7, lines 55-59).
Example 20 is of particular interest. Example 20 provides CuCl2 (copper particles) (see instant claim 1), salicylic acid (stabilizer) (see instant claim 1), acrylates/C10-C30 alkyl acrylate crosspolymer (polycarboxylic acid) (see instant claim 1), stearic acid (fatty acid) (see instant claim 1), isopropyl palmitate (ester solvent) (see instant claims 1 and 6), PEG-100 stearate (fatty acid ester of the fatty acid) (see instant claim 1) and dimethicone (dispersant, see evidence to Zecchino, claim 21) (see instant claim 8). The compositions of Beerse are to exhibit antiviral activity (see claim 48 and column 7, lines 60-65) (see instant claim 9).
Beerse fails to teach the metal salt as comprising a monovalent copper.
Hashimoto is directed to antimicrobial/antiviral compositions comprising cuprous oxide particles (see abstract) (see instant claims 1, 4 and 9). The cuprous oxide particles are to comprise a coating of fatty acid and fatty acid ester of the fatty acid (see [0084]-[0085]) (see instant claim 1). Stabilizers, such as saccharin, citric acid and aspartic acid (see [0046]) (see instant claim 1), are to be included such that the copper particles can be dispersed homogenously in the dispersion liquid (see [0051]). The dispersion may also comprise a dispersant (see [0014] and [0050]) (see instant claim 8). Solvents used in the dispersion may be non-aqueous and include esters such as methyl acetate and ethyl acetate (see [0048]) (see instant claims 5 and 6). The antiviral composition may be provided as a coating or resin composition that makes it possible to impart antiviral properties to a product possessing the coating without sacrificing the transparency of the coating (see [0084]). 
In regards to the copper compound, Hasimoto teaches that copper (I) compounds have antimicrobial and antiviral performance superior to copper (II) compounds (see [0003]). Moreover, Hasimoto teaches that nanoparticles consisting of mixed copper, copper (II) oxide and cuprous oxide have excellent antimicrobial and antiviral properties (see [0004]). Thus, while Beerse fails to teach including a monovalent copper salt, Hasimoto’s teaching that copper (I) compounds have superior antimicrobial properties to copper (II) in addition to that antimicrobial composition may comprise mixtures of monovalent and divalent copper, one of ordinary skill in the art would have motivated one of ordinary skill in the art to modify Beerse to as to include a monovalent copper so as to improve/broaden the antimicrobial activity of the composition. See MPEP 2143(I)(A). 
Beerse fails to teach the polycarboxylic acid as having a repeating unit composed of 
    PNG
    media_image1.png
    159
    453
    media_image1.png
    Greyscale
wherein R is methyl or ethyl and styrene or a polymer compound composed of a segment derived from 
    PNG
    media_image1.png
    159
    453
    media_image1.png
    Greyscale
.
Taylor is directed to bactericidal  composition comprising copper as a bactericidal active. The copper may be in the form of  cupric chloride, copper oxychloride, cuprous oxide and basic copper carbonate (see Example 11) wherein the copper is complexed with a polycarboxylic network comprised of a copolymer composed of a polyacrylic acid and maleic acid anhydride (see column 4, lines 26-40). It is noted that the Examiner is interpreting this copolymer of Taylor to read on the recitation by instant claim 1 of “a polymer composed having repeating units composed of a segment derived from the segment represented by the formula” as the term “derived” would encompass derivates unrecognized by the instant claims such as copolymers of polyacrylic and maleic acid anhydride. Taylor teaches that the polycarboxylic acid polymer is desirable in bactericidal formulations as it offers improved biological activity over typical copper-based compositions.  The polycarboxylic acid is to have a molecular weight of between 2000-50000 (see column 4, lines 26-30), a pH of 3 (see abstract) and is to be present in the composition between 0.75-20% by weight (see column 5, lines 1-3). It is noted that it is considered obvious when ranges overlap. See MPEP 2145.05  Regarding the viscosity of the polycarboxylic acid, given the overlap in nature of the structure, it would be expected to exhibit a viscosity within the range set forth by instant claim 11.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beerse et al. (US 6294186; of record, see 6/13/2019 IDS), evidenced by Zecchino et al. (US 2014/0286883; of record), in view Hashimoto et al. (US 2014/0199357; of record) and Taylor et al. (US 6471976) as applied to claims 1, 4, 6, 8, 9 and 11 above, and further in view of Kirby et al. (US 2009/0163606).
Beerse, Hashimoto and Taylor fail to teach a polycarboxylic acid as being a polyfunctional comb polymer having an ionic group on the main chain and a polyoxyalkylene group on a graft chain.
Kirby teaches additives for controlled dispersion of aqueous suspensions. It is taught that dispersants having a comb-like architecture wherein the backbone of the comb is a polyelectrolyte such as polyacrylic acid and the teeth of the comb comprise a charge neutral water soluble polymer such as polyethylene oxide (polyoxyalkyene oxide) (see [0005]) are commonly used to control the dispersion of colloid particles in a suspension when the suspension contains dissolved anions and cations. It is noted that the polycarboxylic acid of Kirby would fall under the broad “derivative” language of instant claim 1.  Thus, it would have been obvious to modify Beerse and Hahimoto to include polycarboxylic acid, the polycarboxylic acid being a comb polymer having an ionic group on the main chain and a polyoxyalkylene group on a graft chain with a reasonable expectation for success in providing a means for providing stability to the suspension. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “…wherein said polycarboxylic acid is a polymer compound having a repeating unit composed of a segment represented by the following formula 
    PNG
    media_image1.png
    159
    453
    media_image1.png
    Greyscale
and a segment derived from styrene…” However, the specification never contemplates “styrene”, “segments derived from styrene”, repeating units of a segment  of formula
    PNG
    media_image1.png
    159
    453
    media_image1.png
    Greyscale
. Ir a polymer compound having a repeating unit composed of a segment derived from a segment of 
    PNG
    media_image1.png
    159
    453
    media_image1.png
    Greyscale
. The specification never contemplates any of these embodiments. 
It is noted that the remarks filed 5/4/2022 identify paragraph [0007], [0015] and [0050] of US 2019/0272930 as support. However, [0007] is reference to JP 5194185 which provides no support for any of the above structure/language. [0015] is a statement that the dispersion solution is an invention and [0050] of US 2019/0272930 is directed to an entirely separate patent application that is not a) of record and b) not included in the specification so as to provide support via “incorporation by reference”. Therefore, these claim limitations lack sufficient written description. This is a new matter rejection.  

Claim 10 recites ‘wherein said polycarboxylic acid is a polyfunctional comb polymer having anionic group on a main chain and a polyoxyalkylene group on a graft chain”. However, Applicant lacks sufficient support for such a specific limitation.
Applicant’s specification teaches that the polycarboyxlic acid be “a comb polymer” (see [0049]) and that, as pointed out by Applicant, polyacrylic species used in the examples, such as AKN-0531, have a structure such as that claimed. Thus, there is support for the polyelectrolyte being a comb polymer as well as the specific species recited by the examples.  However, the broad genus being claimed is outside the scope of anything described by the specification. That is, the claim language is broader than that described by the specification. This limitation lacks sufficient written support especially given that nowhere in the specification is a “polyalkylene group” or “graft chain” ever contemplated or recited and the myriad derivatives and variations which would understood to fall under each category.  This is a new matter rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611